DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jim Shands on May 10-11, 2021.  See attachment.

The application has been amended by (1) amending Claims 3 and 18; and (2) adding Claims 30-34 as follows: 

3.	(Currently Amended) The circuit of claim [[1]]2, wherein the transconductance amplifier includes a plurality of transistors connected in a cascode configuration.

18.	(Currently Amended) The circuit of claim [[16]]17, wherein the transconductance amplifier includes a plurality of transistors connected in a cascode configuration.

30.	(New) A circuit for use with high voltage supply nodes, wherein voltages of the high voltage supply nodes are large enough to exceed a voltage capability of a low voltage transistor structure in the circuit but not large enough to exceed a voltage 
	  a buffer circuit for providing substantially unity gain to an input signal applied thereto, the buffer including:
	  a current source with high-voltage capability configured to couple to a first high voltage supply node;
	  a current sink with high-voltage capability configured to couple to a second high voltage supply node;
	  a low voltage circuit coupled to low voltage supply nodes between the current source and the current sink, the low voltage circuit including:
	  a differential stage having a first input and a second input, the first input configured to receive the input signal and the second input configured to receive a representation of an output of the buffer circuit; and
	  an output transistor circuit connected in a follower configuration and coupled to the output of the differential stage, the output transistor circuit configured to provide the output voltage of the buffer circuit.

31.	(New) The circuit of claim 30, wherein the differential stage includes a transconductance amplifier.

32.	(New) The circuit of claim 31, wherein the transconductance amplifier includes a plurality of transistors connected in a cascode configuration.

33.	(New) The circuit of claim 30, wherein the output transistor circuit includes a field effect transistor.

34.	(New) The circuit of claim 33, wherein the field effect transistor is a low-voltage field effect transistor, and wherein the output transistor circuit further comprises:
	a high-voltage field effect transistor coupled in series with the low-voltage field effect transistor to protect the low-voltage field effect transistor.

Reasons for Allowance
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art does not disclose, teach or suggest a circuit for use with high voltage supply nodes, wherein voltages of the high voltage supply nodes are large enough to exceed a high voltage capability of a low voltage transistor structure in the circuit, the circuit comprising:
a low voltage circuit coupled between the high voltage supply nodes;
in view of the Patent Board Decision 02/26/2021; and
in combination with all the other claimed limitations.
Claims 2-15, 22, 23, 28, and 29 are allowed for depending from Claim 1.

Regarding Claim 16, the prior art does not disclose, teach or suggest a buffer circuit for providing a gain to an input signal applied thereto and for use with high 
a low voltage circuit coupled between the high voltage supply nodes;
in view of the Patent Board Decision 02/26/2021; and
in combination with all the other claimed limitations.
Claims 17-19 and 24-27 are allowed for depending from Claim 16.

Regarding Claim 20, the prior art does not disclose, teach or suggest a method for operating a buffer circuit configured to provide a gain to an input signal applied thereto and for use with high voltage supply nodes, wherein voltages of the high voltage supply nodes are large enough to exceed a voltage capability of a low voltage transistor structure in the circuit but not large enough to exceed a high voltage capability of a high voltage transistor structure in the circuit, the method comprising: 
coupling a low voltage circuit between the high voltage supply nodes;
in view of the Patent Board Decision 02/26/2021; and
in combination with all the other claimed limitations.
Claim 21 is allowed for depending from Claim 20.

Regarding Claim 30, Claim 30 is allowed for the same reasons as previously indicated for Claim 1 on page 2 of the Notice of Allowance 07/12/2018, wherein 

a low voltage circuit coupled to low voltage supply nodes between the current source with high-voltage capacity and the current sink with high-voltage capacity, the low voltage circuit including:
a differential stage having a first input and a second input, the first input configured to receive the input signal and the second input configured to receive a representation of an output of the buffer circuit; and
in combination with all the other claimed limitations.
Claims 31-34 are allowed for depending from Claim 30.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA J. CHENG/Examiner, Art Unit 2849